914 F.2d 1490Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jake CHISOLM,v.STATE of South Carolina;  T. Travis Medlock;  Parker Evatt,Commissioner, South Carolina Department ofCorrections, Respondents-Appellees.
No. 90-7082.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 27, 1990.Decided Sept. 25, 1990.Rehearing and Rehearing In Banc Denied Oct. 23, 1990.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Joe F. Anderson, Jr., District Judge.  (C/A No. 89-2803-3).
Jake Chisolm, appellant pro se.
Donald John Zelenka, Chief Deputy Attorney General, Columbia, S.C., for appellees.
D.S.C.
DISMISSED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Jake Chisolm seeks to appeal from the district court's order which dismissed his "Motion for Finding of Time Served in Lieu of Court Appearance."    Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause and dismiss the appeal on the reasoning of the district court.  Chisolm v. South Carolina, CA-89-2803-3 (D.S.C. June 21, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED